DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 9 recites, inter alia, “…a third lead conductor connected to the first end part of the flat coil; 
a fourth lead conductor connected to the second end part of the flat coil; 
a third external electrode provided on a surface of the base part and connected to the third lead conductor; and 
a fourth external electrode provided on a surface of the base part and connected to the fourth lead conductor; 
wherein the first lead conductor is connected to the first external electrode provided on a first face, among all surfaces, of the base part; 
the second lead conductor is connected to the second external electrode provided on the first face of the base part; 
the third lead conductor is connected to the third external electrode provided on a second face, on an opposite side of the first face, of the base part, in an area on the inner side of the outermost periphery coil conductor of the flat coil, when the base part and the flat coil are viewed from above in the direction of the coil axis; and 
the fourth lead conductor is connected to the fourth external electrode provided on the second face of the base part”.  (Emphasis added).
Claim 11 recites, inter alia, “…the first lead conductor is connected to the first external electrode provided on a first face, among all surfaces, of the base part; 
the second lead conductor is connected to the second external electrode provided on the first face of the base part; 
end parts of the first lead conductor and the second lead conductor project from the first face of the base part; and 
the first external electrode and the second external electrode cover the end parts of the first lead conductor and the second lead conductor to form dome-shaped projections”.  (Emphasis added).
Claims 9-11 are objected to as being dependent upon a rejected base claim 1, but would be allowable if claim 9 or claim 11, was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/23/2019 and 12/09/2021 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al., (hereinafter Yoshioka), U.S. Patent Application Publication 2018/0075965.
Regarding Claim 1, Yoshioka teaches, a coil component (Fig. 1) comprising: 
a base part (11) containing a magnetic material (“magnetic layer 10” [0113]) and having insulating property; 
a flat coil (21, 22) embedded in the base part, formed by a wound coil conductor (wound coil of 21, 22) where one end part referred to as a first end part (21a) is located on an inner side of the windings, and another end part (21b) referred to as a second end part is located on an outer side of the windings; 
a first lead conductor (31) connected to the first end part of the flat coil; 
a second lead conductor (32) connected to the second end part of the flat coil; 
a first external electrode (41) provided on a surface of the base part and connected to the first lead conductor; and 
a second external electrode (42) provided on a surface of the base part and connected to the second lead conductor; 
wherein the first lead conductor (31) is connected to the first external electrode (41) in an area on an inner side of an outermost periphery coil conductor of the flat coil (21, 22) when the base part and the flat coil are viewed from above in a direction of a coil axis of the flat coil.  (Yoshioka: Figs. 1-3, para. [0113], [0114], [0119], [0138]).

Regarding Claim 2, Yoshioka further teaches, wherein the first lead conductor (31) is connected from the first end part of the flat coil to the first external electrode, along a straight line (the straight line of columnar wiring 31, Fig. 3).  (Yoshioka: Fig. 3, para. [0117]).
Regarding Claim 3, Yoshioka further teaches, wherein the first lead conductor (31) is parallel with the coil axis.  (Yoshioka: Fig. 3, para. [0117]).
Regarding Claim 4, Yoshioka further teaches, wherein the first lead conductor (31) overlaps the coil conductor (21) when the base part and the flat coil are viewed from above in the direction of the coil axis.  (Yoshioka: Figs. 2 and 3, para. [0117]).
Regarding Claim 6, Yoshioka further teaches, wherein: 
the first lead conductor (31) connects to the first external electrode (41) provided on a first face (a first face coincident with electrode 41), among all surfaces, of the base part; 
the second lead conductor (32) connects to the second external electrode (42) provided on the first face (the first face coincident with electrode 42) of the base part; and 
the first external electrode (41) and the second external electrode (42) are not provided on a second face, on an opposite side of the first face, of the base part.  (Yoshioka: Figs. 2 and 3, para. [0119]).
Regarding Claim 7, Yoshioka further teaches, wherein the first external electrode (41) and the second external electrode (42) are provided only on the first face, among all surfaces, of the base part.  (Yoshioka: Figs. 2 and 3, para. [0119]).
Regarding Claim 12, Yoshioka further teaches, wherein the height of the coil component is 0.6 mm or smaller (“thickness of 0.125 mm” [0166]).  (Yoshioka: Figs. 2 and 3, para. [0166]).
Regarding Claim 13, Yoshioka further teaches, and a circuit board (6) which the coil component is mounted on or embedded in.  (Yoshioka: Fig. 10, para. [0240]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka, as applied to claim 1, in view of Yoshioka (embodiment 2, Fig. 9A).
Regarding Claim 5, Yoshioka teaches the second lead conductors (32) are oval shaped. (Yoshioka: Figs. 1-3, para. [0119]).
Yoshioka does not explicitly teach, wherein a cross-sections of the first lead conductor and the second lead conductor, in a direction perpendicular to the coil axis, have a circular shape.
However, Yoshioka (embodiment 2) teaches (Fig. 9A), wherein a cross-sections of the first lead conductor (31a, 31b) and the second lead conductor (32), in a direction perpendicular to the coil axis, have a circular shape.  (Yoshioka (embodiment 2): Figs. 9A and 9B, para. [0232], [0233]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second lead conductors of Yoshioka to include the circular shapes of Yoshioka (embodiment 2), the motivation being that “[t]he first vertical wiring 51a…extends from the outer circumferential end 21b of the first spiral wiring 21 upward…to penetrate the inside of the first magnetic layer 11…and is connected to a first external terminal 41a” [0232].  (Yoshioka (embodiment 2): Figs. 9A and 9B, para. [0232]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka, as applied to claim 1, in view of Yatabe et al., (hereinafter Yatabe), U.S. Patent Application Publication 2017/0018351.
Regarding Claim 8, Yoshioka is silent on a third portion connecting first and second portions on the first and second face, respectively. (Yoshioka: Figs. 1-3, para. [0119]).
Yoshioka does not explicitly teach, wherein: 
the first external electrode is provided in a manner extending from a first face among all surfaces, via a third face that connects to the first face and a second face on the opposite side of the first face, to the second face, of the base part; and 
the second external electrode is provided in a manner extending from the first face, via a fourth face that connects to the first face and the second face, to the second face, of the base part.
However, Yatabe teaches (Fig. 22b), wherein: 
the first external electrode (503) is provided in a manner extending from a first face (lower face, Fig. 22b) among all surfaces, via a third face (right face, Fig. 22b) that connects to the first face and a second face (upper face, Fig. 22b) on the opposite side of the first face, to the second face, of the base part; and 
the second external electrode (504) is provided in a manner extending from the first face (lower face, Fig. 22b), via a fourth face (left face, Fig. 22b) that connects to the first face and the second face (upper face, Fig. 22b), to the second face, of the base part.  (Yatabe: Figs. 16 and 22b, para. [0077], [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second external electrode of Yoshioka to include the third portion of the electrode connecting portions on the first and second face of Yatabe, the motivation being that “the external electrodes can be formed on the mounting surface, the top surface facing the mounting surface, the two side surfaces intersecting the axis of the coil, and the two end surfaces parallel with the axis of the coil and adjacent to both the mounting surface and the top surface” [0086].  (Yatabe: Fig. 22b, para. [0086]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
5/16/2022


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837